     Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 1 of 7 PageID #: 66



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD


BETH COPSON, as Administratrix
of the Estate of Kyle Andrew
Copson deceased,

            Plaintiff,

v.                                  CIVIL ACTION NO. 1:19-00127

PATRICK M. HEPHNER, Individually
As a member of the West Virginia
State Police, et al.,

            Defendants.


                              SCHEDULING ORDER

      Pursuant to Rule 16(b) of the Federal Rules of Civil

Procedure and Rule 16.1(e) of the Local Rules of Civil

Procedure, it is hereby ORDERED as follows:

      1.   Joinder and amendments:       The amendment of any pleading

and the joinder of any party shall be completed no later than

August 1, 2019.

      2.   Discovery:     The parties shall complete all discovery

requests by September 27, 2019, and all depositions by November

11, 2019.     The last date to complete depositions shall be the

'discovery completion date' by which all discovery, including

disclosures required by Fed. R. Civ. P. 26(a)(1), and (2), but

not disclosures required by Fed. R. Civ. P. 26(a)(3), must be

completed.     Additionally, all objections, motions to compel, and
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 2 of 7 PageID #: 67



all other motions and replies relating to discovery in this

action must be filed in time for the party objecting or

responding to have opportunity under the Federal Rules of Civil

Procedure and the Local Rules to make responses by the discovery

completion date.     Parties have a continuing obligation to

supplement their responses beyond the discovery cutoff date, as

provided in Fed. R. Civ. P. 26(e).        The limitations on discovery

(numbers of interrogatories and depositions and length of

depositions) set forth in Fed. R. Civ. P. 30 and 33 shall govern

this case, but are subject to change pursuant to the agreements

of the parties and to Order of the Court pursuant to L. R. Civ.

P. 26.1(c) and Fed. R. Civ. P. 26(b)(2)(A).

     3.    Expert witnesses:    The party bearing the burden of

proof on an issue shall make the disclosures of information

required by Rule 26(a)(2)(A) and (B) for that issue to all other

parties or their counsel no later than September 12, 2019.             The

party not bearing the burden of proof on an issue shall make the

disclosures required by Rule 26(a)(2)(A) and (B) for that issue

to all other parties or their counsel no later than October 14,

2019.     All parties shall provide the disclosures required by

Fed. R. Civ. P. 26(a)(2)(A) and (B) if the evidence is intended

solely to contradict or rebut evidence on the same issue



                                     2
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 3 of 7 PageID #: 68



identified by another party under Fed. R. Civ. P. 26(a)(2)(B),

no later than October 28, 2019.

     4.   Summary Judgment and other Dispositive Motions:           All

dispositive motions, except those under Fed. R. Civ. P. 12(b),

together with depositions, admissions, documents, affidavits or

other such matter in support thereof, shall be filed and served

by December 2, 2019, with responses and replies due thereafter

in accordance with the Local Rules.        Any motion must be

supported by a memorandum of law at the time filed or submitted.

If any motion, memorandum in support, response, or reply,

inclusive of all attachments, exceeds fifty (50) pages in

length, a hard copy of such materials shall be submitted to the

court at the time of filing.

     5.    Mediation: Any mediation scheduled by the parties must

be concluded by December 11, 2019.        Pursuant to L. R. Civ. P.

16.6.2, the parties may (a) request the assigned judicial

officer to appoint a mediator pursuant to the provisions of

Local Rule 16.6.2, or (b) request the assigned judicial officer

refer the case to a Magistrate Judge for mediation, or (c)

select a mediator from the list compiled and maintained by the

West Virginia State Bar and advise the assigned judicial officer




                                     3
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 4 of 7 PageID #: 69



of that selection not later than seven (7) days before the date

set for mediation.

     6.   Settlement meeting and Rule 26(a)(3) disclosures:

           (a) Settlement meeting.       No later than February 18,

2020, parties and their counsel shall meet to conduct settlement

negotiations.    Lead trial counsel for Plaintiff shall take the

initiative in scheduling such meeting, all other counsel shall

cooperate in the effort to achieve a successful negotiation and

settlement.   Counsel and unrepresented parties must be prepared

at the pretrial conference to certify that they tried in their

meeting to settle the case.

           (b) Rule 26(a)(3) disclosures.        If the case is not

settled at the meeting, and if there is no order or stipulation

to the contrary, counsel and unrepresented parties shall make

all Rule 26(a)(3) disclosures at the meeting.

     7.   Motions in Limine:     All motions in limine shall be

filed and served by February 25, 2020, with responses due by

March 3, 2020.

     8.   Proposed Integrated Pretrial Order:         The Plaintiff’s

portion of the proposed integrated pretrial order shall be

submitted to opposing counsel by February 21, 2020, who shall

then prepare and complete the opposing portion thereof and



                                     4
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 5 of 7 PageID #: 70



submit the proposed integrated pretrial order, signed by all

counsel, to the court for entry no later than February 28, 2020.

The proposed integrated pretrial order, signed by all counsel

and unrepresented parties, shall set forth the matters listed in

L. R. Civ. P. 16.7(b), including any objections to Fed. R. Civ.

P. 26(a)(3) disclosures.

     9.    Pretrial conference:     A final pretrial conference shall

be held at 2:30 p.m. on March 10, 2020, in Bluefield, at which

unrepresented parties and lead trial counsel for represented

parties shall appear, fully prepared to discuss all aspects of

the case.    Individuals with full authority to settle the case

for each party shall be present in person or immediately

available by telephone.

     10.    Pretrial order:    Following the pretrial conference,

the judicial officer shall enter a final pretrial order, which

shall be modified only to prevent manifest injustice.

     11.    Proposed charge to the jury:       The original and one

copy of proposed jury instructions, numbered and in charge form,

on substantive theories of recovery or defense, on damages, and

on evidentiary matters peculiar to the case, and special

interrogatories, if any be appropriate to the case, requested by

counsel for submission to the jury, together with a verdict



                                     5
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 6 of 7 PageID #: 71



form, shall be exchanged by counsel and then submitted to the

presiding judicial officer by March 20, 2020.          On that same date

the proposed jury instructions and verdict form shall also be

submitted to the presiding judicial officer on compact disc

saved in Word compatible format or emailed to the chambers

according to instructions provided by the court’s law clerk.

     12.   Final settlement conference:        A final settlement

conference, attended by all unrepresented parties and by lead

trial counsel for each represented party, shall be held at 10:30

a.m., on March 24, 2020, in Bluefield.         Individuals with full

authority to settle the case for each party shall be present in

person or immediately available by telephone.

     13.   Trial:   Trial of this action shall be held at 9:30

a.m., on March 25, 2020, in Bluefield.

     14.   Failure to appear or negotiate:        Should lead trial

counsel fail to appear at any pretrial conference or otherwise

fail to meet and confer in good faith with opposing counsel as

required by paragraphs 5 and 6 above, or should a party or his

authorized representative fail to appear or be available at any

conference or otherwise fail to meet and confer in good faith as

required by paragraphs 5 and 6 above, appropriate sanctions may

be imposed, including, but not limited to, sanctions by way of



                                     6
   Case 1:19-cv-00127 Document 11 Filed 04/24/19 Page 7 of 7 PageID #: 72



imposition of attorney fees against the attorney and/or his

client pursuant to Fed. R. Civ. P. 16(f).

     15.   Changes in above dates and times:            The court has

attempted to adopt the parties' agreements on dates and times,

to the extent those agreements are consistent with this court's

policy of achieving prompt disposition of civil cases.

Accordingly, extensions or modifications in this Scheduling

Order will not be granted except upon a showing of good cause

and by order of the presiding judicial officer.               Motions to

extend the discovery period to a date which will not affect

other dates in this Scheduling Order should be addressed to the

Magistrate Judge.

     The Clerk of the Court is directed to send a copy of this

Scheduling Order to all counsel of record and to any

unrepresented party.

     IT IS SO ORDERED this 24th day of April, 2019.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     7
